 

Exhibit 10.2

 

THIS 8% CONVERTIBLE DEBENTURE AND THE COMMON STOCK ISSUABLE UPON CONVERSION
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), NOR UNDER ANY STATE SECURITIES LAW, AND MAY NOT BE
PLEDGED, SOLD, ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNTIL (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAW OR (2) THE COMPANY RECEIVES AN
OPINION OF COUNSEL, EITHER FROM COUNSEL TO THE COMPANY OR COUNSEL TO THE HOLDER
HEREOF WHO IS REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH 8% CONVERTIBLE
DEBENTURE OR COMMON STOCK MAY BE PLEDGED, SOLD, ASSIGNED, HYPOTHECATED OR
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR APPLICABLE STATE SECURITIES LAWS.

 

COPYTELE, INC.

8% Convertible Debenture

Due September 12, 2016

 

[$150,000]                                                                            
September 12, 2012

 

COPYTELE, INC., a Delaware corporation (the “Company” or “Maker”), for value
received, hereby promises to pay to [NAME OF PURCHASER] or its registered
assigns  (the “Payee” or “Holder”), at [PURCHASER ADDRESS], upon due
presentation and surrender of this 8% Convertible Debenture (this “Debenture”),
on or after September 12, 2016 (the “Maturity Date”), the principal amount of
[One Hundred Fifty Thousand ] Dollars ($[150,000]) and accrued interest thereon
as hereinafter provided.

 

This Debenture is one of a series of debentures issued by the Company as of
September 12, 2012 (the “Issuance Date”) in the aggregate principal amount of up
to $750,000.

 


1. PAYMENT OF PRINCIPAL AND INTEREST; METHOD OF PAYMENT

 


(A)        PAYMENT OF PRINCIPAL AND INTEREST.  PAYMENT OF THE PRINCIPAL AND
ACCRUED INTEREST ON THIS DEBENTURE SHALL BE MADE IN SUCH COIN OR CURRENCY OF THE
UNITED STATES OF AMERICA AS AT THE TIME OF PAYMENT SHALL BE LEGAL TENDER FOR THE
PAYMENT OF PUBLIC AND PRIVATE DEBTS.  INTEREST (COMPUTED ON THE BASIS OF A
360-DAY YEAR FOR THE NUMBER OF DAYS ELAPSED) ON THE UNPAID PORTION OF SAID
PRINCIPAL AMOUNT FROM TIME TO TIME OUTSTANDING SHALL BE PAID BY THE COMPANY AT
THE RATE OF EIGHT PERCENT (8%) PER ANNUM, IN LIKE COIN AND CURRENCY, OR AT THE
OPTION OF THE COMPANY IN SHARES OF THE COMPANY’S COMMON STOCK (AS HEREINAFTER
DEFINED), PAYABLE TO THE PAYEE IN QUARTERLY INSTALLMENTS ON EACH JANUARY 1,
APRIL 1, JULY 1 AND OCTOBER 1 DURING THE TERM OF THIS DEBENTURE (EACH, AN
“INTEREST PAYMENT DATE”), WITH THE FIRST INTEREST PAYMENT DATE HEREUNDER
SCHEDULED TO BE JANUARY 1, 2013 AND THE LAST INTEREST PAYMENT DATE TO BE ON THE
MATURITY DATE.  INTEREST SHALL ACCRUE FROM THE ISSUANCE DATE.  BOTH PRINCIPAL
HEREOF AND INTEREST THEREON ARE PAYABLE AT THE HOLDER’S ADDRESS ABOVE OR SUCH
OTHER ADDRESS AS THE HOLDER SHALL DESIGNATE FROM TIME TO TIME BY WRITTEN NOTICE
TO THE COMPANY.  THE COMPANY WILL PAY OR CAUSE TO BE PAID ALL SUMS BECOMING DUE
HEREON FOR PRINCIPAL AND INTEREST BY CHECK, SENT TO THE HOLDER’S ABOVE ADDRESS
OR TO SUCH OTHER ADDRESS AS THE HOLDER MAY DESIGNATE FOR SUCH PURPOSE FROM TIME
TO TIME BY WRITTEN NOTICE TO THE COMPANY, WITHOUT ANY REQUIREMENT FOR THE
PRESENTATION OF THIS DEBENTURE OR MAKING ANY NOTATION THEREON, EXCEPT THAT THE
HOLDER HEREOF AGREES THAT PAYMENT OF THE FINAL AMOUNT DUE SHALL BE MADE ONLY
UPON SURRENDER OF THIS DEBENTURE TO THE COMPANY FOR CANCELLATION.

 

1

 

--------------------------------------------------------------------------------

 
 

            Prior to any sale or other disposition of this instrument, the
Holder hereof agrees to endorse hereon the amount of principal paid hereon and
the last date to which interest has been paid hereon and to notify the Company
of the name and address of the transferee in accordance with the terms of
Section 2.2 of this Debenture.

 


(B)        EXTENSION OF PAYMENT DATE.  IF THIS DEBENTURE OR ANY INSTALLMENT
HEREOF BECOMES DUE AND PAYABLE ON A SATURDAY, SUNDAY OR OTHER DAY ON WHICH BANKS
IN THE STATE OF NEW YORK ARE AUTHORIZED TO REMAIN CLOSED, THE DUE DATE HEREOF
SHALL BE EXTENDED TO THE NEXT SUCCEEDING FULL BUSINESS DAY (AS DEFINED IN
SECTION 4.1 HEREOF).  ALL PAYMENTS RECEIVED BY THE HOLDER SHALL BE APPLIED FIRST
TO THE PAYMENT OF ALL ACCRUED INTEREST PAYABLE HEREUNDER.


 


(C)        PREPAYMENT.  THE COMPANY MAY PREPAY THE PRINCIPAL AMOUNT OF THIS
DEBENTURE AND ANY ACCRUED AND UNPAID INTEREST THEREON MAY BE PREPAID, IN WHOLE
OR IN PART, AT ANY TIME AND FROM TIME TO TIME WITHOUT PENALTY OR PREMIUM,
SUBJECT TO FIRST OFFERING THE HOLDER THE OPTION TO CONVERT THIS DEBENTURE INTO
COMMON STOCK IN ACCORDANCE WITH SECTION 2.1.  THE COMPANY MUST PROVIDE WRITTEN
NOTICE TO THE HOLDER OF ITS INTENTION TO PREPAY THIS DEBENTURE AND ALLOW THE
HOLDER THIRTY (30) DAYS AFTER RECEIPT OF SUCH NOTICE TO CONVERT.  ALL PAYMENTS
ON THIS DEBENTURE SHALL BE APPLIED FIRST TO ACCRUED INTEREST HEREON, IF ANY, AND
THE BALANCE TO THE PAYMENT OF OUTSTANDING PRINCIPAL HEREOF. 


 


2. CONVERSION AND OTHER RIGHTS

 


(A)        CONVERSION INTO COMMON STOCK AT OPTION OF HOLDER.  AT ANY TIME AND
FROM TIME TO TIME UNTIL THE MATURITY DATE, THIS DEBENTURE IS CONVERTIBLE IN
WHOLE OR IN PART AT THE HOLDER’S OPTION INTO SHARES OF THE COMPANY’S COMMON
STOCK, PAR VALUE $0.01 PER SHARE (“COMMON STOCK”), UPON SURRENDER OF THIS
DEBENTURE, AT THE OFFICE OF THE COMPANY, ACCOMPANIED BY A WRITTEN NOTICE OF
CONVERSION IN THE FORM OF ATTACHMENT I HERETO, OR OTHERWISE IN FORM REASONABLY
SATISFACTORY TO THE COMPANY, DULY EXECUTED BY THE REGISTERED HOLDER OR HIS, HER
OR ITS DULY AUTHORIZED ATTORNEY.  THE AGGREGATE PRINCIPAL AMOUNT OF THIS
DEBENTURE SHALL BE CONVERTIBLE AT ANY TIME FROM THE ISSUANCE DATE UNTIL THE
MATURITY DATE INTO SHARES OF COMMON STOCK AT A PRICE PER SHARE EQUAL TO $0.092
(“CONVERSION PRICE”), SUBJECT TO THE ADJUSTMENTS AS PROVIDED FOR IN SECTION
2.4.  INTEREST SHALL ACCRUE TO AND INCLUDE THE DAY PRIOR TO THE DATE OF
CONVERSION AND SHALL BE PAID BY CHECK OR IN SHARES OF COMMON STOCK, AT THE
OPTION OF THE COMPANY, ON THE LAST DAY OF THE MONTH IN WHICH CONVERSION RIGHTS
HEREUNDER ARE EXERCISED.  NO FRACTIONAL SHARES OR SCRIP REPRESENTING FRACTIONAL
SHARES WILL BE ISSUED UPON ANY CONVERSION, BUT A PAYMENT IN CASH WILL BE MADE,
IN RESPECT OF ANY FRACTION OF A SHARE WHICH WOULD OTHERWISE BE ISSUABLE UPON THE
SURRENDER OF THIS DEBENTURE FOR CONVERSION.  AS SOON AS PRACTICABLE FOLLOWING
CONVERSION AND UPON THE HOLDER’S COMPLIANCE WITH THE CONVERSION PROCEDURES
DESCRIBED IN SECTION 2.2 HEREOF, THE COMPANY SHALL DELIVER A CERTIFICATE FOR THE
NUMBER OF FULL SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION AND A CHECK FOR
ANY FRACTIONAL SHARE AND, IN THE EVENT THIS DEBENTURE IS CONVERTED IN PART, A
NEW DEBENTURE OF LIKE TENOR IN THE PRINCIPAL AMOUNT EQUAL TO THE REMAINING
PRINCIPAL BALANCE OF THIS DEBENTURE AFTER GIVING EFFECT TO SUCH PARTIAL
CONVERSION.

 

2

 

--------------------------------------------------------------------------------

 

 


(B)        TRANSFER OF DEBENTURE; CONVERSION PROCEDURE.  THIS DEBENTURE AND ALL
RIGHTS HEREUNDER MAY BE SOLD, TRANSFERRED OR OTHERWISE ASSIGNED TO ANY PERSON IN
ACCORDANCE WITH AND SUBJECT TO THE PROVISIONS OF THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER.  UPON THE TRANSFER OF THIS DEBENTURE THROUGH THE USE OF THE
ASSIGNMENT FORM ATTACHED HERETO AS ATTACHMENT I, AND IN ACCORDANCE WITH
APPLICABLE LAW OR REGULATION, AND THE PAYMENT BY THE HOLDER OF FUNDS SUFFICIENT
TO PAY ANY TRANSFER TAX, THE COMPANY SHALL ISSUE AND REGISTER THIS DEBENTURE IN
THE NAME OF THE NEW HOLDER.

 

The Company shall convert this Debenture upon surrender thereof for conversion
properly endorsed and accompanied by a properly completed and executed
Conversion Notice attached hereto as Attachment II and any documentation deemed
necessary by the Company showing the availability of an exemption under
applicable state and federal securities laws.  Subject to the terms of this
Debenture, upon surrender of this Debenture, the Company shall promptly issue
and deliver to and in the name of the Holder of this Debenture, a certificate or
certificates for the number of full shares of Common Stock due to such Holder
upon the conversion of this Debenture.  The person or persons to whom such
certificate or certificates are issued by the Company shall be deemed to have
become the holder of record of such shares of Common Stock as of the date of the
surrender of this Debenture.  Upon conversion, the Holder will be required to
execute and deliver any documentation deemed necessary by the Company showing
the availability of an exemption under applicable state and federal securities
laws.

 


(C)        COVENANTS.

 


(I)        ISSUANCE AND SHARES OF COMMON STOCK UPON CONVERSION.  THE COMPANY
COVENANTS THAT IT WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE, FREE FROM
PREEMPTIVE RIGHTS, OUT OF ITS AUTHORIZED COMMON STOCK, SOLELY FOR THE PURPOSE OF
ISSUANCE UPON CONVERSION OF THIS DEBENTURE, SUCH NUMBER OF SHARES OF COMMON
STOCK AS SHALL EQUAL THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK THAT WOULD
BE ISSUED UNDER THIS DEBENTURE IF FULLY CONVERTED.  THE COMPANY ALSO COVENANTS
THAT ALL OF THE SHARES OF COMMON STOCK THAT SHALL BE ISSUABLE UPON CONVERSION OF
THIS DEBENTURE SHALL, AT THE TIME OF DELIVERY, AND, SUBJECT TO SECTION 2.4(G)
HEREOF, BE DULY AND VALIDLY ISSUED, FULLY PAID, NONASSESSABLE AND FREE FROM ALL
TAXES, LIENS AND CHARGES WITH RESPECT TO THE ISSUE THEREOF (OTHER THAN THOSE
WHICH THE COMPANY SHALL PROMPTLY PAY OR DISCHARGE).

 

3

 

--------------------------------------------------------------------------------

 


(II)       RESTRICTIVE LEGEND.  EACH CERTIFICATE EVIDENCING SHARES OF COMMON
STOCK ISSUED TO THE HOLDER FOLLOWING THE CONVERSION OF THIS DEBENTURE SHALL BEAR
THE FOLLOWING RESTRICTIVE LEGEND OR A SIMILAR LEGEND UNTIL SUCH TIME AS THE
TRANSFER OF SUCH SECURITY IS NOT RESTRICTED UNDER THE FEDERAL SECURITIES LAWS:

 

  THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT, (II) TO THE EXTENT APPLICABLE, RULE 144
UNDER THE ACT (OR ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF
SECURITIES), OR (III) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE REASONABLY
SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER
SUCH ACT IS AVAILABLE.

 


(D)        ADJUSTMENT OF CONVERSION PRICE AND NUMBER OF UNDERLYING SHARES.  THE
NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS DEBENTURE
SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME AS FOLLOWS:

 


(I)        ADJUSTMENT FOR STOCK SPLITS AND COMBINATIONS.  IF THE COMPANY SHALL
AT ANY TIME AFTER THE ISSUANCE DATE (I) SUBDIVIDE THE OUTSTANDING COMMON STOCK,
(B) COMBINE THE OUTSTANDING COMMON STOCK INTO A SMALLER NUMBER OF SHARES, OR (C)
DECLARE A DIVIDEND OR OTHERWISE DISTRIBUTE TO ALL HOLDERS OF COMMON STOCK
(INCLUDING ANY SUCH DISTRIBUTION MADE TO THE STOCKHOLDERS OF THE COMPANY IN
CONNECTION WITH A CONSOLIDATION OR MERGER IN WHICH THE COMPANY IS THE CONTINUING
CORPORATION) EVIDENCES OF ITS INDEBTEDNESS, CASH, OR ASSETS (INCLUDING
DISTRIBUTIONS AND DIVIDENDS PAYABLE IN SHARES OF COMMON STOCK), OR RIGHTS,
OPTIONS, OR WARRANTS TO SUBSCRIBE FOR OR PURCHASE COMMON STOCK, OR SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR SHARES OF COMMON STOCK, THEN, IN EACH CASE,
THE NUMBER OF NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON THE CONVERSION OF
THIS DEBENTURE SHALL BE PROPORTIONATELY ADJUSTED SO THAT THE HOLDER AFTER SUCH
TIME SHALL BE ENTITLED TO RECEIVE THE AGGREGATE NUMBER AND KIND OF SHARES WHICH,
IF THIS DEBENTURE HAD BEEN CONVERTED IMMEDIATELY PRIOR TO SUCH TIME, THE HOLDER
WOULD HAVE OWNED UPON SUCH CONVERSION AND BEEN ENTITLED TO RECEIVE BY VIRTUE OF
SUCH DIVIDEND, SUBDIVISION, COMBINATION, OR DISTRIBUTION.

 


(II)       CHANGE IN CONVERSION SHARES UPON CONSOLIDATIONS AND MERGERS IN WHICH
THE COMPANY IS NOT THE SURVIVING COMPANY AND UPON CERTAIN SALES, LEASES, AND
CONVEYANCES.  IN CASE OF ANY CONSOLIDATION WITH OR MERGER OF THE COMPANY WITH OR
INTO ANOTHER CORPORATION OR OTHER ENTITY (OTHER THAN A MERGER OR CONSOLIDATION
IN WHICH THE COMPANY IS THE SURVIVING OR CONTINUING CORPORATION), OR IN CASE OF
ANY SALE, LEASE, OR CONVEYANCE TO ANOTHER CORPORATION OR ENTITY OF THE PROPERTY
AND ASSETS OF ANY NATURE OF THE COMPANY AS AN ENTIRETY OR SUBSTANTIALLY AS AN
ENTIRETY (SUCH ACTIONS BEING HEREINAFTER COLLECTIVELY REFERRED TO AS
“REORGANIZATIONS”), THERE SHALL THEREAFTER BE DELIVERABLE UPON CONVERSION OF
THIS NOTE (IN LIEU OF THE NUMBER OF SHARES OF COMMON STOCK THERETOFORE
DELIVERABLE) THE KIND AND AMOUNT OF SHARES OF STOCK OR OTHER SECURITIES OR
PROPERTY RECEIVABLE UPON SUCH REORGANIZATION BY A HOLDER OF THE NUMBER OF SHARES
OF COMMON STOCK EQUAL TO THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON THE
CONVERSION OF THIS DEBENTURE FOR WHICH THIS NOTE MIGHT HAVE BEEN CONVERTED
IMMEDIATELY PRIOR TO SUCH REORGANIZATION. THE COMPANY SHALL NOT EFFECT ANY SUCH
REORGANIZATION UNLESS UPON OR PRIOR TO THE CONSUMMATION THEREOF THE SUCCESSOR
CORPORATION, OR IF THE COMPANY SHALL BE THE SURVIVING CORPORATION IN ANY SUCH
REORGANIZATION AND IS NOT THE ISSUER OF THE SHARES OF STOCK OR OTHER SECURITIES
OR PROPERTY TO BE DELIVERED TO HOLDERS OF SHARES OF THE COMMON STOCK OUTSTANDING
AT THE EFFECTIVE TIME THEREOF, THEN SUCH ISSUER, SHALL ASSUME BY WRITTEN
INSTRUMENT THE OBLIGATION TO DELIVER TO THE HOLDER SUCH SHARES OF STOCK,
SECURITIES, CASH OR OTHER PROPERTY AS THE HOLDER SHALL BE ENTITLED TO UPON A
CONVERSION OF THIS NOTE IN ACCORDANCE WITH THE FOREGOING PROVISIONS.  

 

4

 

--------------------------------------------------------------------------------

 




(III)      CHANGE IN SHARES UPON CERTAIN RECLASSIFICATIONS, CONSOLIDATIONS, AND
MERGERS.  IN CASE OF ANY RECLASSIFICATION OR CHANGE OF THE COMMON STOCK (OTHER
THAN A CHANGE IN PAR VALUE OR FROM NO PAR VALUE TO A SPECIFIED PAR VALUE, OR AS
A RESULT OF A SUBDIVISION OR COMBINATION OF THE OUTSTANDING SHARES OF COMMON
STOCK, BUT INCLUDING ANY CHANGE OF THE SHARES OF COMMON STOCK INTO TWO OR MORE
CLASSES OR SERIES OF SHARES), OR IN CASE OF ANY CONSOLIDATION OR MERGER OF
ANOTHER CORPORATION OR ENTITY INTO THE COMPANY IN WHICH THE COMPANY IS THE
CONTINUING CORPORATION AND IN WHICH THERE IS A RECLASSIFICATION OR CHANGE
(INCLUDING A CHANGE TO THE RIGHT TO RECEIVE CASH OR OTHER PROPERTY) OF THE
SHARES OF COMMON STOCK (OTHER THAN A CHANGE IN PAR VALUE, OR FROM NO PAR VALUE
TO A SPECIFIED PAR VALUE, OR AS A RESULT OF A SUBDIVISION OR COMBINATION OF THE
OUTSTANDING SHARES OF COMMON STOCK, BUT INCLUDING ANY CHANGE OF THE SHARES INTO
TWO OR MORE CLASSES OR SERIES OF SHARES), THE HOLDER SHALL HAVE THE RIGHT
THEREAFTER TO RECEIVE UPON CONVERSION OF THIS NOTE SOLELY THE KIND AND AMOUNT OF
SHARES OF STOCK AND OTHER SECURITIES, PROPERTY, CASH, OR ANY COMBINATION THEREOF
RECEIVABLE UPON SUCH RECLASSIFICATION, CHANGE, CONSOLIDATION, OR MERGER BY A
HOLDER OF THE NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE NUMBER OF SHARES OF
COMMON STOCK FOR WHICH THIS DEBENTURE MIGHT HAVE BEEN CONVERTED IMMEDIATELY
PRIOR TO SUCH RECLASSIFICATION, CHANGE, CONSOLIDATION, OR MERGER.


 


(IV)      OTHER EVENTS.  IF ANY EVENT OCCURS OF THE TYPE CONTEMPLATED BY THE
PROVISIONS OF THIS SECTION 2.4 BUT NOT EXPRESSLY PROVIDED FOR BY SUCH PROVISIONS
(INCLUDING, WITHOUT LIMITATION, THE GRANTING OF STOCK APPRECIATION RIGHTS,
PHANTOM STOCK RIGHTS OR OTHER RIGHTS WITH EQUITY FEATURES), THEN THE COMPANY'S
BOARD OF DIRECTORS WILL MAKE AN APPROPRIATE ADJUSTMENT IN THE FIXED CONVERSION
PRICE SO AS TO PROTECT THE RIGHTS OF THE HOLDER UNDER THIS DEBENTURE; PROVIDED
THAT NO SUCH ADJUSTMENT WILL INCREASE THE FIXED CONVERSION PRICE AS OTHERWISE
DETERMINED PURSUANT TO THIS SECTION 2.


 


(V)       NO IMPAIRMENT.  THE COMPANY WILL NOT, THROUGH ANY REORGANIZATION,
RECAPITALIZATION, TRANSFER OF ASSETS, CONSOLIDATION, MERGER, DISSOLUTION, ISSUE
OR SALE OF SECURITIES OR ANY OTHER VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE
OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS TO BE OBSERVED OR PERFORMED
HEREUNDER BY THE COMPANY.


 


(VI)      RECORD DATE.  IF THE COMPANY TAKES A RECORD OF THE HOLDERS OF COMMON
STOCK FOR THE PURPOSE OF ENTITLING THEM (I) TO RECEIVE A DIVIDEND OR OTHER
DISTRIBUTION PAYABLE IN COMMON STOCK, OR IN ANY RIGHTS, OPTIONS OR WARRANTS TO
SUBSCRIBE FOR OR TO PURCHASE COMMON STOCK (SUCH RIGHTS OR OPTIONS OR WARRANTS
BEING HEREIN CALLED “OPTIONS”) OR IN ANY STOCK OR OTHER SECURITIES CONVERTIBLE
INTO OR EXCHANGEABLE FOR COMMON STOCK (SUCH CONVERTIBLE OR EXCHANGEABLE STOCK OR
SECURITIES BEING HEREIN CALLED “CONVERTIBLE SECURITIES”) OR (II) TO SUBSCRIBE
FOR OR PURCHASE COMMON STOCK, OPTIONS OR CONVERTIBLE SECURITIES, THEN SUCH
RECORD DATE SHALL BE DEEMED TO BE THE DATE OF THE ISSUE OR SALE OF THE SHARES OF
COMMON STOCK DEEMED TO HAVE BEEN ISSUED OR SOLD UPON THE DECLARATION OF SUCH
DIVIDEND OR THE MAKING OF SUCH OTHER DISTRIBUTION OR THE DATE OF THE GRANTING OF
SUCH RIGHT OF SUBSCRIPTION OR PURCHASE, AS THE CASE MAY BE.


 


(VII)     ACTIONS TO MAINTAIN CONVERSION PRICE ABOVE PAR VALUE.  BEFORE TAKING
ANY ACTION WHICH WOULD CAUSE AN ADJUSTMENT IN THE CONVERSION PRICE SUCH THAT,
UPON CONVERSION OF THIS DEBENTURE, SHARES OF COMMON STOCK WITH PAR VALUE, IF
ANY, WOULD BE DEEMED TO BE ISSUED BELOW THE THEN PAR VALUE OF THE COMMON STOCK,
THE COMPANY WILL TAKE ANY CORPORATE ACTION WHICH MAY, IN THE OPINION OF ITS
COUNSEL, BE REASONABLE NECESSARY IN ORDER THAT THE COMPANY MAY VALIDLY AND
LEGALLY ISSUE FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK AT THE
CONVERSION PRICE AS SO ADJUSTED.

 

5

 

--------------------------------------------------------------------------------

 



(viii)      Certificate of Adjustment.  In any case of an adjustment of the
number of shares of Common Stock or other securities issuable upon conversion of
this Debenture, the chief financial officer or the president of the Company
shall compute such adjustment in accordance with the provisions hereof and
prepare and sign a certificate showing such adjustment, and shall mail such
certificate, by first class mail, postage prepaid, to the Holder of this
Debenture at the Holder’s address as shown in the Company’s books.  The
certificate shall set forth such adjustment, showing in detail the facts upon
which such adjustment is based, including a statement of that the time would be
received upon conversion of this Debenture.

 


(IX)       NOTICES OF RECORD DATE.  IN THE EVENT OF (I) ANY TAKING BY THE
COMPANY OF A RECORD OF THE HOLDERS OF ANY CLASS OF SECURITIES FOR THE PURPOSE OF
DETERMINING THE HOLDERS THEREOF WHO ARE ENTITLED TO RECEIVE ANY DIVIDEND OR
OTHER DISTRIBUTION, (II) ANY RECLASSIFICATION OR RECAPITALIZATION OF COMMON
STOCK OUTSTANDING INVOLVING A CHANGE IN COMMON STOCK OR (III) ANY CONSOLIDATION,
MERGER, SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS TO ANOTHER
PERSON (AS DEFINED IN SECTION 4.1 HEREOF) AND ANY TRANSACTION WHICH IS EFFECTED
IN SUCH A WAY THAT HOLDERS OF MORE THAN FIFTY PERCENT (50%) OF THE SHARES OF
COMMON STOCK THEN OUTSTANDING ARE ENTITLED TO RECEIVE (EITHER DIRECTLY OR UPON
SUBSEQUENT LIQUIDATION) STOCK, SECURITIES OR ASSETS OF ANOTHER PERSON WITH
RESPECT TO OR IN EXCHANGE FOR COMMON STOCK (BEING HEREIN CALLED A “CHANGE OF
CONTROL”) OR VOLUNTARY OR INVOLUNTARY DISSOLUTION, LIQUIDATION OR WINDING UP OF
THE COMPANY, THE COMPANY SHALL MAIL TO THE HOLDER OF THIS DEBENTURE, NOT LESS
THAN TEN (10) DAYS AND NOT MORE THAN SIXTY (60) DAYS PRIOR TO THE DATE ON WHICH
THE BOOKS OF THE COMPANY SHALL CLOSE, THE RECORD DATE SPECIFIED THEREIN OR THE
EFFECTIVE DATE THEREOF AS THE CASE MAY BE, A NOTICE SPECIFYING (A) THE MATERIAL
TERMS AND CONDITIONS OF THE PROPOSED ACTION, (B) THE DATE ON WHICH ANY SUCH
RECORD IS TO BE TAKEN FOR THE PURPOSE OF SUCH DIVIDEND OR DISTRIBUTION AND A
DESCRIPTION OF SUCH DIVIDEND OR DISTRIBUTION, (C) THE DATE ON WHICH ANY SUCH
CHANGE IN CONTROL, DISSOLUTION, LIQUIDATION OR WINDING UP IS EXPECTED TO BECOME
EFFECTIVE, AND (D) THE TIME, IF ANY, THAT IS TO BE FIXED, AS TO WHEN THE HOLDERS
OF RECORD OF COMMON STOCK (OR OTHER SECURITIES) SHALL BE ENTITLED TO EXCHANGE
THEIR SHARES OF COMMON STOCK (OR OTHER SECURITIES) SHALL BE ENTITLED TO EXCHANGE
THEIR SHARES OF COMMON STOCK (OR OTHER SECURITIES) FOR SECURITIES OR OTHER
PROPERTY DELIVERABLE UPON SUCH CHANGE OF CONTROL, DISSOLUTION, LIQUIDATION OR
WINDING UP.   


 


(X)        NOTICES.  ANY NOTICE REQUIRED BY THE PROVISIONS OF THIS SECTION 2.4
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN UPON DELIVERY IF DELIVERED
PERSONALLY OR BY A RECOGNIZED COMMERCIAL COURIER WITH RECEIPT ACKNOWLEDGED, OR
UPON THE EXPIRATION OF SEVENTY-TWO (72) HOURS AFTER THE SAME HAS BEEN DEPOSITED
IN THE UNITED STATES MAIL, BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, AND ADDRESSED TO THE HOLDER AT ITS ADDRESS APPEARING
ON THE BOOKS OF THE COMPANY.


 


(XI)       CLOSING OF BOOKS.  THE COMPANY WILL AT NO TIME CLOSE ITS TRANSFER
BOOKS AGAINST THE TRANSFER OF ANY SHARES OF COMMON STOCK ISSUED OR ISSUABLE UPON
THE CONVERSION OF THIS DEBENTURE IN ANY MANNER WHICH INTERFERES WITH THE TIMELY
CONVERSION OF THIS DEBENTURE INTO SHARES OF COMMON STOCK.

 

6

 

--------------------------------------------------------------------------------

 



3. EVENTS OF DEFAULT


(A)        DEFAULT.  IF ONE OR MORE OF THE FOLLOWING DESCRIBED EVENTS (EACH OF
WHICH BEING AN “EVENT OF DEFAULT” HEREUNDER) SHALL OCCUR AND SHALL BE
CONTINUING:


 


(I)         THE COMPANY SHALL DEFAULT IN THE PAYMENT OF ANY PRINCIPAL ON THIS
NOTE WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE.


 


(II)        THE COMPANY SHALL DEFAULT IN THE PAYMENT OF INTEREST ON THIS NOTE
WITHIN FIVE (5) BUSINESS DAYS OF WRITTEN NOTICE TO THE COMPANY THAT SUCH AMOUNT
IS DUE AND PAYABLE.


 


(III)       ANY OF THE REPRESENTATIONS, COVENANTS, OR WARRANTIES MADE BY THE
COMPANY HEREIN SHALL HAVE BEEN INCORRECT WHEN MADE IN ANY MATERIAL RESPECT; OR

 


(IV)      THE COMPANY SHALL BREACH, FAIL TO PERFORM, OR FAIL TO OBSERVE IN ANY
MATERIAL RESPECT ANY MATERIAL COVENANT, TERM, PROVISION, CONDITION, AGREEMENT OR
OBLIGATION OF THE COMPANY UNDER THIS DEBENTURE, AND SUCH BREACH OR FAILURE TO
PERFORM SHALL NOT BE CURED WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE TO THE
COMPANY; OR


 


(V)       BANKRUPTCY, REORGANIZATION, INSOLVENCY OR LIQUIDATION PROCEEDINGS OR
OTHER PROCEEDINGS FOR RELIEF UNDER ANY BANKRUPTCY LAW OR ANY LAW FOR THE RELIEF
OF DEBTORS SHALL BE INSTITUTED BY OR AGAINST THE COMPANY AND, IF INSTITUTED
AGAINST THE COMPANY, COMPANY SHALL BY ANY ACTION OR ANSWER APPROVE OF, CONSENT
TO OR ACQUIESCE IN ANY SUCH PROCEEDINGS OR ADMIT THE MATERIAL ALLEGATIONS OF, OR
DEFAULT IN ANSWERING A PETITION FILED IN ANY SUCH PROCEEDING OR SUCH PROCEEDINGS
SHALL NOT BE DISMISSED WITHIN NINETY (90) CALENDAR DAYS THEREAFTER; OR


 


(VI)       A JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY IN EXCESS OF $250,000
SHALL BE RENDERED AGAINST THE COMPANY AND SUCH JUDGMENT OR ORDER SHALL CONTINUE
UNSATISFIED AND UNSTAYED FOR A PERIOD OF THIRTY (30) DAYS AND THE COMPANY HAS
NOT FILED A FORMAL APPEAL OF SUCH JUDGMENT WITHIN THIRTY (30) DAYS OF THE
RENDERING THEREOF,

 

then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) or cured as
provided herein, the Holder may consider the entire principal amount of this
Debenture (and all interest through such date) immediately due and payable in
cash, without presentment, demand protest or notice of any kind, all of which
are hereby expressly waived, anything herein or in any Debenture or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder’s rights and remedies provided
herein or any other rights or remedies afforded by law.

 

 

7

 

--------------------------------------------------------------------------------

 




4. REGISTRATION RIGHTS

 


(A)        PIGGYBACK REGISTRATION RIGHTS.


 


(I)         IF AT ANY TIME AFTER THE ISSUANCE DATE, THE COMPANY PROPOSES TO
REGISTER ANY OF ITS COMMON STOCK UNDER THE SECURITIES ACT BY REGISTRATION ON ANY
FORM OTHER THAN FORM S-4 OR S-8, WHETHER OR NOT FOR SALE FOR ITS OWN ACCOUNT, IT
SHALL EACH SUCH TIME GIVE PROMPT WRITTEN NOTICE TO THE HOLDER OF ITS INTENTION
TO DO SO AND OF THE HOLDER’S REGISTRATION RIGHTS UNDER THIS ARTICLE IV. UPON THE
WRITTEN REQUEST OF THE HOLDER, MADE AS PROMPTLY AS PRACTICABLE AND IN ANY EVENT
WITHIN TEN (10) BUSINESS DAYS AFTER THE RECEIPT OF NOTICE FROM THE COMPANY
(WHICH REQUEST SHALL SPECIFY THE REGISTRABLE SECURITIES AS SUCH TERM IS DEFINED
IN SECTION 5.1 HEREOF, INTENDED TO BE DISPOSED OF BY THE HOLDER AND THE INTENDED
METHOD OF DISPOSITION), THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO
EFFECT, IN THE REGISTRATION STATEMENT, THE REGISTRATION UNDER THE SECURITIES ACT
OF ALL REGISTRABLE SECURITIES THAT THE COMPANY HAS BEEN SO REQUESTED TO REGISTER
BY THE HOLDER TO THE EXTENT REQUIRED TO PERMIT THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES IN ACCORDANCE WITH THE INTENDED METHODS THEREOF DESCRIBED
AS AFORESAID;  PROVIDED,  HOWEVER, IMMEDIATELY UPON NOTIFICATION TO THE COMPANY
FROM THE MANAGING UNDERWRITER OF THE PRICE AT WHICH SUCH SECURITIES ARE TO BE
SOLD, IF SUCH PRICE IS BELOW THE PRICE WHICH THE HOLDER SHALL HAVE INDICATED TO
BE ACCEPTABLE TO IT, THE COMPANY SHALL SO ADVISE THE HOLDER OF SUCH PRICE, AND
THE HOLDER SHALL THEN HAVE THE RIGHT TO WITHDRAW ITS REQUEST TO HAVE ITS
REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT;  PROVIDED , 
FURTHER , THAT IF, AT ANY TIME AFTER GIVING WRITTEN NOTICE OF ITS INTENTION TO
REGISTER ANY SECURITIES AND PRIOR TO THE EFFECTIVE DATE OF THE REGISTRATION
STATEMENT FILED IN CONNECTION WITH SUCH REGISTRATION, THE COMPANY SHALL
DETERMINE FOR ANY REASON NOT TO REGISTER OR TO DELAY REGISTRATION OF SUCH
SECURITIES, THE COMPANY MAY, AT ITS ELECTION, (A) GIVE WRITTEN NOTICE OF SUCH
DETERMINATION NOT TO REGISTER, AND THEREBY BE RELIEVED OF ITS OBLIGATION TO
REGISTER ANY REGISTRABLE SECURITIES IN CONNECTION WITH SUCH REGISTRATION (BUT
NOT FROM ANY OBLIGATION OF THE COMPANY TO PAY THE REGISTRATION EXPENSES IN
CONNECTION THEREWITH), AND (B) IN THE CASE OF A DETERMINATION TO DELAY
REGISTERING, SHALL BE PERMITTED TO DELAY REGISTERING ANY REGISTRABLE SECURITIES,
FOR THE SAME PERIOD AS THE DELAY IN REGISTERING SUCH OTHER SECURITIES.


 


(II)        IF THE MANAGING UNDERWRITER OF ANY UNDERWRITTEN OFFERING UNDER THIS
SECTION 3.1 SHALL INFORM THE COMPANY BY LETTER THAT, IN ITS OPINION, THE NUMBER
OR TYPE OF REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION
WOULD ADVERSELY AFFECT SUCH OFFERING, AND THE COMPANY HAS SO ADVISED THE HOLDER
IN WRITING, THEN THE COMPANY WILL INCLUDE IN SUCH REGISTRATION, TO THE EXTENT OF
THE NUMBER AND TYPE THAT THE COMPANY IS SO ADVISED CAN BE SOLD IN (OR DURING THE
TIME OF) SUCH OFFERING,  FIRST , ALL SECURITIES PROPOSED BY THE COMPANY TO BE
SOLD FOR ITS OWN ACCOUNT, AND SECOND, SUCH REGISTRABLE SECURITIES REQUESTED TO
BE INCLUDED IN SUCH REGISTRATION PURSUANT TO THIS DEBENTURE AND ALL OTHER
SECURITIES PROPOSED TO BE REGISTERED, PRO RATA, BASED ON THE NUMBER OF
SECURITIES PROPOSED TO BE REGISTERED.


 


(B)        OBLIGATIONS OF THE COMPANY.  IN CONNECTION WITH THE REGISTRATION OF
THE REGISTRABLE SECURITIES AS CONTEMPLATED BY SECTION 4.1, THE COMPANY SHALL:


 


(I)         PREPARE A REGISTRATION STATEMENT AND FILE IT WITH THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”),  AND THEREAFTER USE ITS REASONABLE BEST EFFORTS
TO CAUSE THE REGISTRATION STATEMENT TO BECOME EFFECTIVE, WHICH REGISTRATION
STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO AND PROSPECTUSES
CONTAINED THEREIN) SHALL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN, OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE
MADE, NOT MISLEADING;


 


(II)        PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS (INCLUDING
POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO THE REGISTRATION STATEMENT AND THE
PROSPECTUS USED IN CONNECTION WITH THE REGISTRATION STATEMENT AS MAY BE
NECESSARY TO KEEP THE REGISTRATION STATEMENT EFFECTIVE AND TO COMPLY WITH THE
PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL
REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT FOR A PERIOD OF
NINE (9) MONTHS;


 


 

8

 

--------------------------------------------------------------------------------



 


(III)       FURNISH TO THE HOLDER SUCH NUMBER OF COPIES OF A PROSPECTUS,
INCLUDING A PRELIMINARY PROSPECTUS AND ALL AMENDMENTS AND SUPPLEMENTS THERETO,
AND SUCH OTHER DOCUMENTS, AS THE HOLDER MAY REASONABLY REQUEST IN ORDER TO
FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY THE HOLDER;


 


(IV)       USE REASONABLE EFFORTS TO (I) REGISTER AND QUALIFY THE REGISTRABLE
SECURITIES COVERED BY THE REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR
BLUE SKY LAWS OF SUCH JURISDICTIONS REASONABLY REQUESTED BY THE HOLDER, (II)
PREPARE AND FILE IN THOSE JURISDICTIONS ALL REQUIRED AMENDMENTS (INCLUDING
POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS, (III) TAKE SUCH OTHER ACTIONS AS MAY
BE NECESSARY TO MAINTAIN SUCH REGISTRATIONS AND QUALIFICATIONS IN EFFECT AT ALL
TIMES THE REGISTRATION STATEMENT IS IN EFFECT, AND (IV) TAKE ALL OTHER ACTIONS
NECESSARY OR ADVISABLE TO ENABLE THE DISPOSITION OF SUCH SECURITIES IN ALL SUCH
JURISDICTIONS; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED IN
CONNECTION THEREWITH OR AS A CONDITION THERETO TO QUALIFY TO DO BUSINESS IN ANY
JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS
ARTICLE IV;

 


(V)       USE ITS BEST EFFORTS TO PREPARE A SUPPLEMENT OR AMENDMENT TO THE
REGISTRATION STATEMENT TO CORRECT ANY UNTRUE STATEMENT OR OMISSION, AND DELIVER
A NUMBER OF COPIES OF SUCH SUPPLEMENT OR AMENDMENT TO THE HOLDER AS HE, SHE OR
IT MAY REASONABLY REQUEST;


 


(VI)       PROMPTLY NOTIFY THE HOLDER (OR, IN THE EVENT OF AN UNDERWRITTEN
OFFERING, THE MANAGING UNDERWRITERS) OF THE ISSUANCE BY THE SEC OF ANY STOP
ORDER OR OTHER SUSPENSION OF EFFECTIVENESS OF THE REGISTRATION STATEMENT, AND
MAKE EVERY REASONABLE EFFORT TO OBTAIN THE WITHDRAWAL OF ANY ORDER SUSPENDING
THE EFFECTIVENESS OF THE REGISTRATION STATEMENT AT THE EARLIEST POSSIBLE TIME;


 


(VII)      PROVIDE A TRANSFER AGENT AND REGISTRAR, WHICH MAY BE A SINGLE ENTITY,
FOR THE REGISTRABLE SECURITIES NOT LATER THAN THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT; AND


 


(VIII)     COOPERATE WITH THE HOLDER TO ENABLE SUCH CERTIFICATES TO BE IN SUCH
DENOMINATIONS OR AMOUNTS, AS THE CASE MAY BE, AND REGISTERED IN SUCH NAMES AS
THE MANAGING UNDERWRITER OR UNDERWRITERS, IF ANY, OR THE HOLDER MAY REASONABLY
REQUEST IN ORDER FOR THE HOLDER AND THE MANAGING UNDERWRITER OR UNDERWRITERS, IF
ANY, TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES (NOT
BEARING ANY RESTRICTIVE LEGENDS) REPRESENTING REGISTRABLE SECURITIES TO BE SOLD
PURSUANT TO THE REGISTRATION STATEMENT.


 


(C)        OBLIGATIONS OF THE HOLDER.


 


(I)        IT SHALL BE A CONDITION PRECEDENT TO THE OBLIGATIONS OF THE COMPANY
TO TAKE ANY ACTION PURSUANT TO THIS DEBENTURE WITH RESPECT TO THE HOLDER THAT
THE HOLDER SHALL FURNISH TO THE COMPANY SUCH INFORMATION REGARDING THE HOLDER,
THE REGISTRABLE SECURITIES HELD BY THE HOLDER AND THE INTENDED METHOD OF
DISPOSITION OF SUCH SECURITIES AS SHALL BE REASONABLY REQUIRED TO EFFECT THE
REGISTRATION OF THE REGISTRABLE SECURITIES AND SHALL EXECUTE SUCH DOCUMENTS AND
AGREEMENTS IN CONNECTION WITH SUCH REGISTRATION AS THE COMPANY MAY REASONABLY
REQUEST.  AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE FIRST ANTICIPATED FILING
DATE OF THE REGISTRATION STATEMENT, THE COMPANY SHALL NOTIFY THE HOLDER OF THE
INFORMATION THE COMPANY REQUIRES FROM HE, SHE OR IT (THE “REQUESTED
INFORMATION”) IF HE, SHE OR IT ELECTS TO HAVE ANY OF ITS REGISTRABLE SECURITIES
INCLUDED IN THE REGISTRATION STATEMENT.  IF WITHIN THREE (3) BUSINESS DAYS OF
THE FILING DATE THE COMPANY HAS NOT RECEIVED THE REQUESTED INFORMATION FROM THE
HOLDER, THEN THE COMPANY MAY FILE THE REGISTRATION STATEMENT WITHOUT INCLUDING
REGISTRABLE SECURITIES OF THE HOLDER.

 

9

 

--------------------------------------------------------------------------------

 


(II)        THE HOLDER, BY ITS, HIS OR HER ACCEPTANCE OF THE REGISTRABLE
SECURITIES, AGREES TO COOPERATE WITH THE COMPANY IN CONNECTION WITH THE
PREPARATION AND FILING OF ANY REGISTRATION STATEMENT HEREUNDER.


 


(III)       IN THE EVENT OF AN UNDERWRITTEN OFFERING, THE HOLDER AGREES TO ENTER
INTO AND PERFORM ITS OBLIGATIONS UNDER AN UNDERWRITING AGREEMENT, IN USUAL AND
CUSTOMARY FORM, INCLUDING, WITHOUT LIMITATION, CUSTOMARY INDEMNIFICATION AND
CONTRIBUTION OBLIGATIONS, WITH THE MANAGING UNDERWRITER OF SUCH OFFERING AND TO
TAKE SUCH OTHER ACTIONS AS ARE REASONABLY REQUIRED IN ORDER TO EXPEDITE OR
FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES, UNLESS THE HOLDER HAS
DECIDED NOT TO PARTICIPATE.


 


(IV)       THE HOLDER AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE COMPANY
OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 4.2(E), THE
HOLDER WILL IMMEDIATELY DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES
PURSUANT TO THE REGISTRATION STATEMENT COVERING SUCH REGISTRABLE SECURITIES
UNTIL ITS, HIS OR HER RECEIPT OF THE COPIES OF THE SUPPLEMENTED OR AMENDED
PROSPECTUS CONTEMPLATED BY SECTION 4.2(E) AND, IF SO DIRECTED BY THE COMPANY,
THE HOLDER SHALL DELIVER TO THE COMPANY (AT THE EXPENSE OF THE COMPANY) OR
DESTROY (AND DELIVER TO THE COMPANY A CERTIFICATE OF SUCH DESTRUCTION) ALL
COPIES, OTHER THAN PERMANENT FILE COPIES THEN IN ITS, HIS OR HER POSSESSION, OF
THE PROSPECTUS COVERING SUCH REGISTRABLE SECURITIES CURRENT AT THE TIME OF
RECEIPT OF SUCH NOTICE.


 


(D)       EXPENSES OF REGISTRATION.  IN CONNECTION WITH ANY AND ALL
REGISTRATIONS PURSUANT TO ARTICLE IV, ALL EXPENSES OTHER THAN UNDERWRITING
DISCOUNTS AND COMMISSIONS INCURRED IN CONNECTION WITH REGISTRATION, FILINGS OR
QUALIFICATIONS, INCLUDING, WITHOUT LIMITATION, ALL REGISTRATION, LISTING, FILING
AND QUALIFICATION FEES, PRINTING AND ACCOUNTING FEES AND COSTS, THE FEES AND
DISBURSEMENTS OF COUNSEL FOR THE COMPANY SHALL BE BORNE BY THE COMPANY.


 


(E)        INDEMNIFICATION.  IN THE EVENT ANY REGISTRABLE SECURITIES ARE
INCLUDED IN A REGISTRATION STATEMENT UNDER THIS DEBENTURE:


 


(I)        TO THE EXTENT PERMITTED BY LAW, THE COMPANY WILL INDEMNIFY AND HOLD
HARMLESS THE HOLDER (IN SUCH CAPACITY) AND ITS MEMBERS, MANAGERS, DIRECTORS,
OFFICERS AND/OR AGENTS, ANY UNDERWRITER (AS DEFINED IN THE SECURITIES ACT) FOR
THE HOLDER, AND EACH PERSON, IF ANY, WHO CONTROLS ANY SUCH UNDERWRITER WITHIN
THE MEANING OF SECTION 15 OF THE SECURITIES ACT (EACH, AN “INDEMNIFIED PARTY”),
AGAINST ANY LOSSES, CLAIMS, DAMAGES, EXPENSES, LIABILITIES (JOINT OR SEVERAL)
(COLLECTIVELY, “CLAIMS”) TO WHICH ANY OF THEM MAY BECOME SUBJECT UNDER OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), OR OTHERWISE,
INSOFAR AS SUCH CLAIMS (OR ACTIONS OR PROCEEDINGS, WHETHER COMMENCED OR
THREATENED, IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON ANY OF THE
FOLLOWING STATEMENTS, OMISSIONS OR VIOLATIONS (EACH, A “VIOLATION”); (I) ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT THEREOF, OR THE OMISSION
OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, OR (II) ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
PRELIMINARY PROSPECTUS IF USED PRIOR TO THE EFFECTIVE DATE OF SUCH REGISTRATION
STATEMENT, OR CONTAINED IN THE FINAL PROSPECTUS (AS AMENDED OR SUPPLEMENTED IF
THE

 

10

 

--------------------------------------------------------------------------------

 
 


COMPANY FILES ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO WITH THE SEC), OR THE
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN, OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  SUBJECT TO THE
RESTRICTIONS SET FORTH IN SECTION 4.5(D) WITH RESPECT TO THE NUMBER OF LEGAL
COUNSEL, THE COMPANY SHALL PROMPTLY REIMBURSE THE HOLDER, AND EACH SUCH OTHER
PERSON ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 4.5, AS SUCH EXPENSES ARE
INCURRED AND ARE DUE AND PAYABLE, FOR ANY LEGAL FEES OR OTHER REASONABLE
EXPENSES INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH
CLAIM, WHETHER OR NOT SUCH CLAIM, INVESTIGATION OR PROCEEDING IS BROUGHT OR
INITIATED BY THE COMPANY OR A THIRD PARTY. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE INDEMNIFICATION AGREEMENT CONTAINED IN THIS
SECTION 4.5(A) SHALL NOT (I) APPLY TO A CLAIM ARISING OUT OF OR BASED UPON A
VIOLATION WHICH OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION
FURNISHED IN WRITING TO THE COMPANY BY THE HOLDER EXPRESSLY FOR USE IN
CONNECTION WITH THE PREPARATION OF THE REGISTRATION STATEMENT, ANY PROSPECTUS OR
ANY SUCH AMENDMENT THEREOF OR SUPPLEMENT THERETO OR ANY FAILURE OF THE HOLDER TO
DELIVER A PROSPECTUS AS REQUIRED BY THE SECURITIES ACT; OR (II) APPLY TO AMOUNTS
PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.  SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF
ANY INVESTIGATION MADE BY OR ON BEHALF OF THE HOLDER AND SHALL SURVIVE THE
TRANSFER OF THE REGISTRABLE SECURITIES BY THE HOLDER AS PROVIDED HEREIN.


 


(II)        IN CONNECTION WITH ANY REGISTRATION STATEMENT IN WHICH THE HOLDER IS
PARTICIPATING IN SUCH CAPACITY, THE HOLDER AGREES TO INDEMNIFY AND HOLD
HARMLESS, TO THE SAME EXTENT AND IN THE SAME MANNER SET FORTH IN SECTION 4.5(A),
THE COMPANY, EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO SIGNS THE
REGISTRATION STATEMENT, EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE
MEANING OF THE SECURITIES ACT, ANY UNDERWRITER AND ANY OTHER STOCKHOLDER SELLING
SECURITIES PURSUANT TO THE REGISTRATION STATEMENT OR ANY OF ITS DIRECTORS OR
OFFICERS OR ANY PERSON WHO CONTROLS SUCH STOCKHOLDER OR UNDERWRITER (EACH, ALSO
AN “INDEMNIFIED PARTY”), AGAINST ANY CLAIM TO WHICH ANY OF THEM MAY BECOME
SUBJECT, UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHERWISE, INSOFAR AS
SUCH CLAIM ARISES OUT OF OR IS BASED UPON ANY VIOLATION, IN EACH CASE TO THE
EXTENT (AND ONLY TO THE EXTENT) THAT SUCH VIOLATION OCCURS IN RELIANCE UPON AND
IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY THE HOLDER
EXPRESSLY FOR USE IN CONNECTION WITH SUCH REGISTRATION STATEMENT; AND THE HOLDER
SHALL PROMPTLY REIMBURSE AN INDEMNIFIED PARTY, AS SUCH EXPENSES ARE INCURRED AND
ARE DUE AND PAYABLE, FOR ANY LEGAL FEES OR OTHER REASONABLE EXPENSES INCURRED BY
THE INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH
CLAIM, WHETHER OR NOT SUCH CLAIM, INVESTIGATION OR PROCEEDING IS BROUGHT OR
INITIATED BY THE INDEMNIFIED PARTY OR A THIRD PARTY;  PROVIDED, HOWEVER, THAT
THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 4.5(B) SHALL NOT APPLY TO
AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT
THE PRIOR WRITTEN CONSENT OF THE HOLDER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.


 


(III)       THE COMPANY SHALL BE ENTITLED TO RECEIVE INDEMNIFICATION FROM
UNDERWRITERS, SELLING BROKERS, DEALER MANAGERS, AND SIMILAR SECURITIES INDUSTRY
PROFESSIONALS PARTICIPATING IN THE DISTRIBUTION TO THE SAME EXTENT AS PROVIDED
ABOVE, WITH RESPECT TO INFORMATION ABOUT SUCH PERSONS SO FURNISHED IN WRITING BY
SUCH PERSONS EXPRESSLY FOR INCLUSION IN THE REGISTRATION STATEMENT.

 

11

 

--------------------------------------------------------------------------------

 

 


(IV)      PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION 4.5
OF NOTICE OF THE COMMENCEMENT OF ANY ACTION (INCLUDING ANY GOVERNMENTAL ACTION),
SUCH INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE
AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 4.5, DELIVER TO AN
INDEMNIFYING PARTY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF, AND THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE EXTENT
THE INDEMNIFYING PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY
SIMILARLY GIVEN NOTICE, TO ASSUME CONTROL OF THE DEFENSE THEREOF WITH COUNSEL
SATISFACTORY TO THE INDEMNIFIED PARTY;  PROVIDED, HOWEVER, THAT AN INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO RETAIN ITS, HIS OR HER OWN COUNSEL, WITH THE FEES
AND EXPENSES TO BE PAID BY THE INDEMNIFYING PARTY, IF, IN THE REASONABLE OPINION
OF COUNSEL FOR SUCH PARTY, REPRESENTATION OF SUCH PARTY BY THE COUNSEL RETAINED
BY THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL
DIFFERING INTERESTS BETWEEN SUCH PARTY AND ANY OTHER PARTY REPRESENTED BY SUCH
COUNSEL IN SUCH PROCEEDING.  THE COMPANY SHALL PAY FOR ONLY ONE LEGAL COUNSEL
FOR THE HOLDER AND ANY INDEMNIFIED PARTY RELATED THERETO; SUCH LEGAL COUNSEL
SHALL BE SELECTED BY THE HOLDER OR SUCH OTHER INDEMNIFIED PARTY SUBJECT TO THE
COMPANY’S APPROVAL WHICH SHALL NOT BE UNREASONABLY WITHHELD.  THE FAILURE TO
DELIVER WRITTEN NOTICE TO THE INDEMNIFYING PARTY WITHIN A REASONABLE TIME OF THE
COMMENCEMENT OF ANY SUCH ACTION SHALL NOT RELIEVE SUCH INDEMNIFYING PARTY OF ANY
LIABILITY TO ANOTHER UNDER THIS SECTION 4.5, EXCEPT TO THE EXTENT THAT SUCH
FAILURE TO NOTIFY RESULTS IN THE FORFEITURE BY THE INDEMNIFYING PARTY OF
SUBSTANTIVE RIGHTS OR DEFENSES.  THE INDEMNIFICATION REQUIRED BY THIS SECTION
4.5 SHALL BE MADE BY PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE
OF THE INVESTIGATION OR DEFENSE AS SUCH EXPENSE, LOSS, DAMAGE OR LIABILITY IS
INCURRED AND IS DUE AND PAYABLE.


 


(F)        CONTRIBUTION.  TO THE EXTENT ANY INDEMNIFICATION BY AN INDEMNIFYING
PARTY IS PROHIBITED OR LIMITED BY LAW, THE INDEMNIFYING PARTY AGREES TO MAKE THE
MAXIMUM CONTRIBUTION WITH RESPECT TO ANY AMOUNTS FOR WHICH, HE, SHE OR IT WOULD
OTHERWISE BE LIABLE UNDER SECTION 4.5 TO THE FULLEST EXTENT PERMITTED BY LAW; 
PROVIDED, HOWEVER, THAT (A) NO CONTRIBUTION SHALL BE MADE UNDER CIRCUMSTANCES
WHERE THE MAKER WOULD NOT HAVE BEEN LIABLE FOR INDEMNIFICATION UNDER SECTION
4.5, (B) NO SELLER OF REGISTRABLE SECURITIES GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING USED IN THE SECURITIES ACT) SHALL BE
ENTITLED TO CONTRIBUTION FROM ANY SELLER OF REGISTRABLE SECURITIES WHO WAS NOT
GUILTY OF SUCH FRAUDULENT MISREPRESENTATION, AND (C) CONTRIBUTION BY ANY SELLER
OF REGISTRABLE SECURITIES SHALL BE LIMITED IN AMOUNT TO THE NET AMOUNT OF
PROCEEDS RECEIVED BY SUCH SELLER FROM THE SALE OF SUCH REGISTRABLE SECURITIES.

 

12

 

--------------------------------------------------------------------------------

 
 

5. DEFINITIONS

 

Definitions.  In addition to those terms already defined herein, the following
terms as used in this Debenture shall have the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person.  For purposes of this definition, “controlling” (including with its
correlative meanings, the terms “controlled by” and “under common control with”)
as used with respect to any Person shall mean the possession, directly or
indirectly, of the power (a) to vote or direct the vote of ten percent (10%) or
more of the securities having ordinary voting power for the election of
directors of such Company or (b) to direct or cause the direction of the
management and policies of such corporation, whether through the ownership of
securities, by contract of otherwise.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York.

 

“Person” means an individual, partnership, corporation, trust, unincorporated
organization, joint venture, government or agency, political subdivision
thereof, or any other entity of any kind.

 

“Registrable Securities” means (i) the shares of Common Stock issuable upon
conversion of this Debenture, and (ii) any securities issued or issuable with
respect to Common Stock by way of a stock dividend or stock split or in
connection with a combination or reorganization or otherwise.

 

13

 

--------------------------------------------------------------------------------

 

 


6. MISCELLANEOUS

 


(A)        RIGHTS CUMULATIVE.  THE RIGHTS, POWERS AND REMEDIES GIVEN TO THE
HOLDER UNDER THIS DEBENTURE SHALL BE IN ADDITION TO ALL RIGHTS, POWERS AND
REMEDIES GIVEN TO HIM, HER OR IT BY VIRTUE OF ANY DOCUMENT OR INSTRUMENT
EXECUTED IN CONNECTION THEREWITH, OR ANY STATUTE OR RULE OF LAW.


(B)        NO WAIVERS.  ANY FORBEARANCE, FAILURE OR DELAY BY THE PAYEE IN
EXERCISING ANY RIGHT, POWER OR REMEDY UNDER THIS DEBENTURE, ANY DOCUMENTS OR
INSTRUMENTS EXECUTED IN CONNECTION THEREWITH OR OTHERWISE AVAILABLE TO THE
HOLDER SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH RIGHT, POWER OR REMEDY, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR REMEDY PRECLUDE THE
FURTHER EXERCISE THEREOF.


 


(C)        AMENDMENTS IN WRITING.  NO MODIFICATION OR WAIVER OF ANY PROVISION OF
THIS DEBENTURE, OR ANY DOCUMENTS OR INSTRUMENTS EXECUTED IN CONNECTION THEREWITH
SHALL BE EFFECTIVE UNLESS IT SHALL BE IN WRITING AND SIGNED BY THE HOLDER, AND
ANY SUCH MODIFICATION OR WAIVER SHALL APPLY ONLY IN THE SPECIFIC INSTANCE FOR
WHICH GIVEN.


 


(D)        GOVERNING LAW.  THIS DEBENTURE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO, SHALL BE GOVERNED, CONSTRUED AND INTERPRETED ACCORDING TO THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE. 


 


(E)        SUCCESSORS.  THE TERM “PAYEE” AND “HOLDER” AS USED HEREIN SHALL BE
DEEMED TO INCLUDE THE PAYEE AND ITS SUCCESSORS, ENDORSEES AND ASSIGNS.


 


(F)         STAMP OR TRANSFER TAX.  THE COMPANY WILL PAY ANY DOCUMENTARY STAMP
OR TRANSFER TAXES ATTRIBUTABLE TO THE INITIAL ISSUANCE OF THE COMMON STOCK
ISSUABLE UPON THE CONVERSION OF THIS DEBENTURE;  PROVIDED, HOWEVER, THAT THE
COMPANY SHALL NOT BE REQUIRED TO PAY ANY TAX OR TAXES WHICH MAY BE PAYABLE IN
RESPECT OF ANY TRANSFER INVOLVED IN THE ISSUANCE OR DELIVERY OF ANY CERTIFICATES
FOR THE COMMON STOCK IN A NAME OTHER THAN THAT OF THE HOLDER IN RESPECT OF WHICH
SUCH COMMON STOCK IS ISSUED, AND IN SUCH CASE THE COMPANY SHALL NOT BE REQUIRED
TO ISSUE OR DELIVER ANY CERTIFICATE FOR THE COMMON STOCK UNTIL THE PERSON
REQUESTING THE SAME HAS PAID TO THE COMPANY THE AMOUNT OF SUCH TAX OR HAS
ESTABLISHED TO THE COMPANY’S SATISFACTION THAT SUCH TAX HAS BEEN PAID.


 


(G)        MUTILATED, LOST, STOLEN OR DESTROYED DEBENTURE.  IN CASE THIS
DEBENTURE SHALL BE MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY SHALL ISSUE
AND DELIVER IN EXCHANGE AND SUBSTITUTION FOR AND UPON CANCELLATION OF THE
MUTILATED DEBENTURE, OR IN LIEU OF AND SUBSTITUTION FOR THE DEBENTURE,
MUTILATED, LOST, STOLEN OR DESTROYED, A NEW DEBENTURE OF LIKE TENOR AND
REPRESENTING AN EQUIVALENT RIGHT OR INTEREST, BUT ONLY UPON RECEIPT OF EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND AN
INDEMNITY, IF REQUESTED, ALSO REASONABLY SATISFACTORY TO IT.


 


(H)        NO RIGHTS AS STOCKHOLDER.  NOTHING CONTAINED IN THIS DEBENTURE SHALL
BE CONSTRUED AS CONFERRING UPON THE HOLDER THE RIGHT TO VOTE OR TO RECEIVE
DIVIDENDS (EXCEPT AS PROVIDED IN ARTICLE II OF THIS DEBENTURE) OR TO CONSENT OR
TO RECEIVE NOTICE AS A STOCKHOLDER IN RESPECT OF ANY MEETING OF STOCKHOLDERS FOR
THE ELECTION OF DIRECTORS OF THE COMPANY OR OF ANY OTHER MATTER, OR ANY RIGHTS
WHATSOEVER AS STOCKHOLDERS OF THE COMPANY.

 

14

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, CopyTele, Inc. has caused this Debenture to be duly executed
and delivered as of the date first above written.

 

 

                                                                COPYTELE, INC.

 

 

                                                                                               
By:                                                       

                                                                                 Name:
Lewis H. Titterton, Jr.

                                                                                      Title:
Chairman of the Board and

                                                                        Chief
Executive Officer

 

15

 



--------------------------------------------------------------------------------

 
 

ATTACHMENT I

 

Assignment

 

For value received, the undersigned hereby assigns to _____________,
$___________ principal amount of 8% Convertible Debenture due September 12, 2016
evidenced hereby and hereby irrevocably appoints __________________ attorney to
transfer the Debenture on the books of the within named corporation with full
power of substitution in the premises.

 

Dated:

 

 In the presence of:

 

 

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

Signature

 

16

 

--------------------------------------------------------------------------------

 
 

 

 

ATTACHMENT II

 

CONVERSION NOTICE

 

TO:  COPYTELE, INC.

 

The undersigned holder of this Debenture hereby irrevocably exercises the option
to convert $________ principal amount of such Debenture (which may be less than
the stated principal amount thereof) into shares of Common Stock of CopyTele,
Inc., in accordance with the terms of such Debenture, and directs that the
shares of Common Stock issuable and deliverable upon such conversion, together
with a check (if applicable) in payment for any fractional shares as provided in
such Debenture, be issued and delivered to the undersigned unless a different
name has been indicated below.  If shares of Common Stock are to be issued in
the name of a person other than the undersigned holder of such Debenture, the
undersigned will pay all transfer taxes payable with respect thereto.

 

Address of Holder

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name of Holder

 

 

 

 

 

 

 

 

Signature of Holder

 

 

Principal amount of Debenture to be converted $________

 

      If shares are to be issued otherwise then to the holder:

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name of Transferee

 

 

 

 

 

 

 

 

Social Security or Employer Identification Number of Transferee

 

Issuance Date of Debenture:  September 12, 2012

 

17

 

--------------------------------------------------------------------------------

 